Citation Nr: 0841604	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
spondylolisthesis of lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1984 and from February 1988 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the case was subsequently 
transferred to the RO in Boston, Massachusetts

By rating decision of July 2008 the Appeals Management Center 
granted service connection for radiculopathy of the left 
lower extremity, assigning a 10 percent rating effective July 
7, 2008, based on findings of neurological impairment in the 
veteran's July 2008 VA spine examination.  No appeal of this 
decision has been received.

When the case was previously before the Board, the Board 
remanded the issue of increased rating for spondylolisthesis 
of the lumbar spine for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.



FINDING OF FACT

Spondylolisthesis of the lumbar spine has been manifested by 
slight limitation of motion, tenderness, and chronic pain, 
limiting mobility, bending, and sitting endurance.






CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 20 
percent for spondylolisthesis of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in January and May 2003, prior to its initial 
adjudication of this claim.

The veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on for which an increased rating is sought 
in February 2007 and May 2008 letters, and the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for the 
veteran's spondylolisthesis of the lumbar spine disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide pre-adjudicative notice 
with respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the associated disability are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent 
evaluation if it is moderate with recurring attacks.  A 40 
percent evaluation was authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation was warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the criteria effective September 26, 2003, 
spondylolisthesis or intervertebral disc syndrome are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5241 and 5243 (2008).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the criteria for evaluating the veteran's 
spondylolisthesis of the lumbar spine were revised during the 
pendency of this claim.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects when applied from their 
effective date, since those provisions affect only 
entitlement to prospective benefits.  Therefore, the Board 
will apply only the new provisions from their effective date, 
and only the former criteria prior to that date.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran's spondylolisthesis of the lumbar spine has been 
assigned a 20 percent rating throughout the appeal period and 
he is currently rated under 38 C.F.R. § 4.71A, Diagnostic 
Code 5239.

The Board has considered the criteria for rating disabilities 
of the spine prior to September 26, 2003.  With respect to 
Diagnostic Code 5292, the Board finds that the pertinent 
evidence does not show more than mild limitation of motion of 
the lumbar spine.

The veteran was accorded a fee based examination in May 2003.  
Pertinent service and medical history was discussed, and the 
veteran complained of back pain that traveled down his legs.

Upon physical examination, posture and gait were normal and 
the veteran did not have radiating pain on movement, muscle 
spasm or tenderness.  His lumbar spine range of motion was 
full in all tested planes, with only a 5 degree loss in 
flexion when compared with the 95 degree range considered 
normal by the examiner.  In this regard, the Board notes that 
90 degrees represents a full range of motion for VA rating 
purposes.  See Schedule for Rating Disabilities 38 C.F.R. § 
4.71a, Plate V (2008).  In any case, the examiner noted no 
additional limitation of range of motion due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Ankylosis was not shown.

In addition, none of the evidence pertinent for the period 
prior to September 26, 2003, shows listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Accordingly, a higher 
rating under the former criteria for evaluating 
spondylolisthesis is not warranted.

The Board has also considered the revised criteria for rating 
the spine.  For the period from September 26, 2003 forward, 
the Board finds that the veteran's spondylolisthesis does not 
produce a loss of flexion to 30 degrees or less or ankylosis 
of the entire thoracolumbar spine.  There are no medical 
findings during this period supportive of such a finding.

The Board notes that the veteran was assigned a 20 percent 
rating not based on actual range of motion loss, but to take 
into account the additional effects of his disability on his 
work and daily functions of life.  With this in mind, none of 
the evidence indicates a level of impairment equivalent with 
30 degrees of forward flexion or favorable ankylosis of the 
entire thoracolumbar spine.  Based on such findings, the 
Board concludes that the limitation of motion of the lumbar 
spine does not more nearly approximate severe than moderate, 
as required for a higher rating under the former criteria.  
In addition, the functional impairment contemplated for a 
higher rating under the current criteria is not shown.  
Therefore, a rating higher than 20 percent is not warranted 
for the lumbar spine under either version of the rating 
schedule during this period.

The veteran's July 2008 VA examination report included a 
discussion of past history and complaints by the veteran that 
his disability was getting worse.  He described decreased 
motion and pain, but denied fatigue, stiffness, weakness, or 
spasms.

Range of motion testing revealed 70 degrees of forward 
flexion upon active motion testing and 75 degrees upon 
passive motion, with no pain in that range and no additional 
loss of motion upon repetitive use.  Along other planes, 
range of motion testing showed 0 to 25 degrees of extension, 
0 to 20 degrees of right side lateral flexion, 0 to 25 
degrees of left side lateral flexion, 0 to 20 degrees of 
right side lateral rotation, and 0 to 15 degrees of left side 
lateral rotation.  In summary, the examiner considered the 
veteran's range of motion to be normal for this individual.  
Ankylosis was not shown.  In addition, the veteran had no 
loss of motion upon repetitive use of any of the ranges 
tested and no pain within the ranges tested.  So, even when 
taking into account the criteria set forth in Deluca, supra, 
the veteran's limitation of motion does not nearly 
approximate the criteria for a higher disability rating.

Again, the Board notes that the veteran was assigned a 20 
percent rating not based on actual range of motion loss, but 
to take into account the additional effects of his disability 
on his work and daily functions of life.  Still, none of the 
evidence indicates a level of impairment equivalent with 30 
degrees of forward flexion and any form of ankylosis of the 
entire thoracolumbar spine is not shown.  Based on such 
findings, the Board concludes that the functional impairment 
contemplated for a higher rating under the current criteria 
is not demonstrated.  Therefore, a rating higher than 20 
percent is not warranted for the lumbar spine during this 
period.

The Board has considered whether any additional rating for 
neurologic impairment is assignable for the period July 19, 
2002 July 6, 2008.

The veteran's claim was pending for only approximately two 
months prior to the September 23, 2002, revision in the 
criteria for rating intervertebral disc syndrome.  There is 
no evidence from this period showing the veteran's 
intervertebral disc syndrome to be moderate in severity with 
recurring attacks, and the Board finds that assignment of an 
additional rating for intervertebral disc syndrome during 
this period under 38 C.F.R. § 4.71a, Diagnostic Code 5293 is 
not warranted.

The Board has also considered the period prior to September 
26, 2003.  The veteran's post operative status following his 
August 1991 lateral decompressive laminectomy procedure is 
noted.  None of the evidence for the period, however, shows 
the presence of mild degenerative disc disease.  Despite the 
veteran's complaints of back pain travelling down his legs, 
the veteran's May 2003 fee based examination report found no 
evidence of radiculopathy.  Motor function was normal and 
reflexes were full.  Straight leg testing was negative 
bilaterally and muscle spasm was absent.  Physical findings 
were limited to tenderness to palpation.  He did not complain 
of incapacitating episodes due to his bi-weekly flare ups.  
So, there was no residual disability at this time, apart from 
pain.

The Board notes that there is no medical evidence showing 
that the veteran has been prescribed bed rest because of his 
service-connected low back disability.  He has not been found 
to have incapacitating episodes of any duration.  Moreover, 
despite the veteran's' complaints of pain radiating to his 
left lower extremity, the medical evidence prior to July 7, 
2008, is normal and there is no other objective evidence of 
any neurological impairment.  Accordingly, the disability 
does not warrant a higher or separate rating on the basis of 
neurological impairment.

With respect to current neurological impairment associated 
with the veteran's spondylolisthesis of the lumbar spine, the 
July 2008 RO decision granted service connection for left 
radiculopathy and assigned a 10 percent rating under 
38 C.F.R. § 4.124A, Diagnostic Code 8520. The record 
discloses no notice of disagreement with either the 
evaluation  or the effective date assigned.

Consideration has been given to assigning staged ratings for 
the veteran's spondylolisthesis; however, at no time during 
the period in question has the lumbar spine disability 
warranted more than a 20 percent rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to an increased rating for 
spondylolisthesis of the lumbar spine.  In so concluding, the 
Board acknowledges the obvious sincerity of the veteran in 
pursuing a higher rating.  The Board, however, is obligated 
to decide cases based on the evidence before it rather than 
on such factors.  Based on the evidence of record, a higher 
rating is not in order.

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  The July 
2008 examiner did note there were significant effects on the 
veteran's usual occupation, primarily due to his limited 
mobility.  Still, the veteran was employed in office work for 
2 to 5 years and there is no evidence that he is unemployable 
due to his disability.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of those contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.







ORDER

Entitlement to a higher initial rating, in excess of 20 
percent, for spondylolisthesis of the lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


